DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites:
9.  The filter of claim 21, wherein the polymeric material is ultra-high molecular weight polyethylene, polypropylene, high density polyethylene, polytetrafluoroethylene, polyvinylidene fluoride, perfluoroalkoxy polymer (PFA), fluorinated ethylene propylene (FEP), or nylon 6,6.

Claim 9 is indefinite because it is unclear if “the polymeric material” refers to the polymeric material used to construct the first and second pleated porous polymer membranes in claim 21, or the polymeric material used to construct the body, first end cap and second end cap in claim 21.  For the purpose of examination, “the polymeric material” refers to the material used to construct the first and second pleated porous polymer membranes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9–14 and 21–25 are rejected under 35 U.S.C. 103 as being unpatentable over Nodes et al., US 4,678,578 in view of Sitterer et al., US 2014/0231341 A1 in view of Zuk, Jr., US 8,337,700 B1.
Regarding claim 21, Nodes teaches a filter device 20, which reads on the claimed “filter.”  See Nodes Fig. 1, col. 3, ll. 14–25.  
The filter device 20 has a body, which is the structure of the filter device 20 that extends between covers 21 and 24.  See Nodes Fig. 1, col. 3, ll. 14–50.  The body has a cavity in the left side and a cavity in the right.  Id.  These two cavities correspond to the “plurality of cavities.”  The body appears to have a non-cylindrical shape, as seen in Fig. 1.  But even if Fig. 1 illustrated a cylindrical shape, it would have been obvious to modify the shape to be non-cylindrical because the Fig. 4 embodiment has a non-cylindrical shape.  See MPEP 2144.04(IV)(B).  The top and bottom walls of the filter device 20 are the “side walls.”
The structure within the left-hand cavity is a sub-assembly.  See Nodes Fig. 1, col. 3, ll. 14–50.  It is dimensioned to fit inside the left-hand cavity, as seen in Fig. 1.  
The sub-assembly comprises a plurality of support plates 27, which read on the “plurality of pleat covers.”  See Nodes Figs. 1, 2, col. 3, ll. 14–34.  As seen in the left-hand cavity:
the support plates 27 define the left-most filtration chamber 47, which reads on the “first side channel”; 
the region that holds the left-most filter element 1 reads on the “first region”; 
the left-most sediment chamber 41 reads on the “center channel”;
the region that holds the second-left-most filter element 1 reads on the “second region”; and 
the second-left-most filtrate chamber 47 reads on the “second side channel.”  Id.  
Each support plate 27 has openings, as seen in Fig. 2.  The region that holds the left-most filter element 1 (the “first region”) is located between the left-most filtration chamber 47 (the “first side channel”) and the left-most sediment chamber 41 (the “center channel”), as seen in Fig. 1.  The region that holds the second-left-most filter element 1 (the “second region”) is located between the left-most sediment chamber 41 (the “center channel”) and the second-left-most filtrate chamber 47 (the “second side channel”), as seen in Fig. 1.
Each filter element 1 comprises pleated filter media.  See Nodes Fig. 2, col. 3, ll. 51–68.  The pleated filter media in the plurality of filter elements 1 reads on the “plurality of pleat packs.”  The pleated filter media in the left-most filter element 1 is the “first pleat pack.”  It is in the “first region” because this region is where the left-most filter element 1 is located.  The pleated filter media in the second-left-most filter element 1 is the “second pleat pack.”  It is in the “second region” because this region is where the second-left-most filter element 1 is located.  
The pleated filter media in the left-most filter element 1 (the “first pleat pack”) comprises a pleated microporous filtration membrane 9.  See Nodes Figs. 1, 2, col. 3, ll. 50–68. 
The pleated filter media in the second-left-most filter element 1 (the “second pleat pack”) also comprises a pleated microporous filtration membrane 9.  See Nodes Figs. 1, 2, col. 3, ll. 50–68.
The filter device 20 comprises a loose cover 21 bonded to the body at a first end of the body, and a stationary cover 24 bonded to the body at a second end of the body.  See Nodes Fig. 1, col. 3, ll. 14–25.  The loose cover 21 reds on the “first end cap” and the stationary cover 24 reads on the “second end cap.”
The body, loose cover 21 and stationary cover 24 are made of a polymeric material, because the filter housing is made of a hard plastic.  See Nodes abstract.
The loose cover 21 (the “first end cap”) has a first opening connected to inlet connection 22 configured to receive a liquid.  See Nodes Fig. 1, abstract, col. 3, ll. 14–25.  The inlet connection 22 reads on the “inlet port.”  The loose cover 21 also has a first fluid flow passage defined in the loose cover 21 structured for directing the liquid from the inlet connection 22, as seen by the fluid arrows in Fig. 1.  
The stationary cover 24 (the “second end cap”) has a second opening connected to an outlet connection 25.  See Nodes Fig. 1, col. 3, ll. 14–25.  The outlet connection 25 reads on the “outlet port.”  The stationary cover 24 also has a second fluid flow passage defined in the stationary cover 24 structured for directing the liquid to the outlet connection 24, as seen by the fluid arrows in Fig. 1.  The end of the inlet and outlet connections 22 are fittings, because the ends can be connected to the components that supply and remove fluid to and from the filter device 20.  

    PNG
    media_image1.png
    806
    856
    media_image1.png
    Greyscale


The filter device 20 in Nodes differs from claim 21 because it discloses a single subassembly rather than a plurality of subassemblies, as claimed.  This is because the structure in the right-hand cavity comprises customary non-pleated sheet filters 26.  
But Fig. 1 is drawn with the right half of the device comprising customary sheet filters 26, to explain the how the pleated filter elements 1 in the left side of the device improve over the customary sheet filters 26.  See Nodes col. 3, ll. 26–34.  Specifically, the filter elements 1 in the left side of the device 20 have greater filter area than the customary sheet filters 26 in the right side, because the filter elements 1 comprise pleated filter media.  Id. at col. 3, ll. 46–50.  
Therefore, it would have been obvious to replace the filter elements in the right-hand cavity with the filter structure illustrated in the left-hand cavity, in order to increase the filter area within the device 20.  With this modification, the structure in the right-hand cavity would correspond to a “subassembly” as claimed.  Because the structure in the left-hand cavity is also a “subassembly” the filter device 20 would comprise “a plurality of subassemblies” as required by claim 21. 
Alternatively, even if the customary sheet filters 26 remain in the right-hand cavity—it would have been obvious to provide an additional filter section, identical to the filter section in the left-hand cavity, downstream of the left-hand cavity, because this would merely represent duplicating parts with no new or unexpected result being produced.  See MPEP 2144.04(IV)(B).  This modification would produce the expected result of improving filtration performance, because the additional filter section would be able to remove contaminants that were not removed in the upstream filter sections.  This additional filter section would be a “subassembly.”  With this modification, the filter device 20 would comprise two “subassemblies” and therefore would comprise “a plurality of subassemblies” as required by claim 21.
The filter device 20 in Nodes also differs from claim 21, because it fails to disclose that the filtration membrane 9 is a cast or extruded membrane made of a polymeric material selected from the claimed Markush group with a particle size retention rating of 20 nanometers or less, as required by the claim.
But the filtration device 20 can be used in a variety of liquid filtration applications, and the filter elements 1 each comprise a filtration membrane 9.  See Nodes col. 1, ll. 5–11, col. 3, ll. 51–68.
Sitterer disclsoes an extruded PTFE membrane that can be used in a variety of liquid filtration applications.  See Sitterer [0016].  The PTFE is a perfluorinated polymer, because the Applicant’s disclosure acknowledges that PTFE is a perfluorinated resin.  See Spec. filed Apr. 07, 2017 [0051].  The membrane has a particle size retention rating of 1 to 50 nanometers, because the membrane has a pore rating of 1 to 50 nanometers.  See Sitterer [0029].  While the range of 1 to 50 nm is not identical to the claimed range of 20 nanometers or less, it overlaps with the claimed range thereby establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The PTFE membrane of Sitterer is beneficial because it has high efficiency and lower resistance, while also providing good mechanical stability.  See Sitterer [0001], [0024].  It would have been obvious to use the PTFE membrane of Sitterer as the material used to construct the membrane 9 in Nodes to provide these benefits.  It also would have been obvious to modify Nodes in this way, because using the PTFE membrane as the material for membrane 9 would merely represent selecting a known material based on the suitability of its intended use.  See MPEP 2144.07.
It is noted that the membrane 9 in Nodes has a pore size from 0.05 to 3 microns (50 to 300 nanometers).  See Nodes col. 3, ll. 55–61.  But the filter device 20 in Nodes is used in a variety of filter applications.  Id. at col. 1, ll. 5–11.  And Sitterer teaches that the pore structure of the PTFE membrane depends on the size of the particles to be removed from the fluid, with the pore size ranging from 1 to 50 nm.  See Sitterer [0027], [0029].  Therefore, it would have been obvious for the PTFE membrane used as the material in membrane 9 to have a pore size below 20 nanometers, depending on the size of the particles to be removed from the particular application that the filtration device 20 is used with.
With this modification, the PTFE membrane in the left-most filter element 1 of Nodes would read on the “first pleated porous polymeric membrane.”  The PTFE membrane in the second-left-most filter element 1 would read on the “second pleated porous polymeric membrane.”
The filtration device 20 of Nodes also differs from claim 21, because it fails to disclose the type of hard plastic used to construct the body, loose cover 21 (the “first end cap”) and the stationary cover 24 (the “second end cap”).  Therefore, the reference does not provide enough information to teach the hard plastic being selected from the Markush group recited in the claim.
But the housing of the filter assembly 20 is made from metal or hard plastic.  See Nodes abstract.  
Zuk discloses a filtration apparatus comprising a housing that can be made from a rigid material such as stainless steel, aluminum or any rigid molded plastic material such as polycarbonate, polypropylene or polyethylene.  See Zuk col. 2, ll. 63–66.  It would have been obvious to construct the housing of the filter assembly 20 in Nodes from rigid molded plastic material such as polycarbonate, polypropylene or polyethylene, because these are hard plastic materials that are substitutes for metal, that can be used to construct filter housings.  See MPEP 2144.07.  Polycarbonate, polypropylene and polyethylene are listed in the claimed Markush group.
Regarding claim 9, the membrane in Sitter is manfuactured from PTFE, which is an acronym for polytetrafluoroethylene.  See Sitter [0004].
Regarding claim 10, in Nodes, the top and bottom walls of the body in the filter device 20 are substantially flat, as seen in Fig. 1.
Regarding claim 11, in Nodes, the support plates 27 (the “plurality of pleat covers”) form a cage that defines the center channel, as seen in Fig. 1.
Regarding claim 12, in Nodes, the fabric support layers 10, 11 are positioned between support plates 27 (the “plurality of pleat covers” separated by interior walls of the left and right-hand the support plates 27.  See Nodes Figs. 1, 2, col. 4, ll. 1–7.  One of the fabric support layers 10, 11 reads on the “structural support member.” 
Regarding claim 13, in Nodes, the support plates 27 that form the cage have openings, as seen in Fig. 2.  The solid portions of the left and right-hand interior walls of the support plates 27 read on the first and second walls of the cage being solid.
Regarding claim 14, in Nodes, the loose cover 21 (the “first end cap”) is removable from the body.  See Nodes col. 3, ll. 14–25.  The area of the body that connects to the loose cover 21 reads on the “potting end cap.”  The structure of the loose cover 21 reads on the “fitting end cap.”
Regarding claim 22, in Nodes, the flow passage in the loose cover 21 (the “first flow passage”) is structured for directing the liquid from the inlet connection 22 (the “inlet port”) to the center channel, as seen by the fluid arrows in Fig. 1.  The liquid is directed from the center channel through the pleated filter media in the left-most filter element 1 (the “first pleat pack”) and through the pleated filter media in the second-left-most filter element (the “second pleat pack”) and through the openings in the support plates 27, via parallel flow, also seen by the fluid arrows in Fig. 1.  The flow passage in the stationary cover 24 (the “second flow passage”) is structure for directing the liquid from the first side channel and the second side channel to the outlet connection 25 (the “outlet port”), as seen by the fluid arrows in Fig. 1.

    PNG
    media_image1.png
    806
    856
    media_image1.png
    Greyscale


Regarding claim 23, note that Nodes can be interpreted so that the two left-hand sediment chambers 41 read on the “first side channel” and the “second side channel,” respectively.  See Nodes Fig. 1, col. 3, l. 26–34.  The filter media in the second-left-most and third-left-most filter elements 1 reads on the “first pleat pack” and the “second pleat pack,” respectively.  The middle filtration chamber 47 would read on the “center channel.”
With this interpretation, the flow passage in the loose cover 21 (the “first flow passage”) is structured for directing the liquid from the inlet connection 22 (the “inlet port”) to the first and second side channels through the openings in the support plates 27 and into the center channel, via parallel flow, as seen in the fluid arrows in Fig. 1.  The flow passage in the stationary cover 24 (the “second flow passage”) is structure for directing the liquid from the central channel to the connection 25 (the “outlet port”), as seen by the fluid arrows in Fig. 1.

    PNG
    media_image2.png
    977
    1622
    media_image2.png
    Greyscale


Regarding claim 24, note that the limitations of this claim fail to patentably distinguish over the prior art because they are directed to the manner of operating the device rather than its structure.  See MPEP 2114(II).
But, also note that Nodes can be interpreted so that the second-left-most sediment chamber 41 reads on the “first side channel,” with the left-most sediment chamber 41 reading on the “second side channel.”  The filter media in the third-left-most filter element 1 would read on the “first pleat pack” and the filter media in the second-left-most filter element 1 would read on the “second pleat pack.”  
With this interpretation, fluid could flow in series from the first side channel through the first pleat pack, and then through the second pleat pack, as seen by the fluid arrows in the Examiner’s annotated figure below.

    PNG
    media_image3.png
    1176
    1631
    media_image3.png
    Greyscale

Also, Nodes teaches that the filter elements can be arranged in series.  See Nodes Fig. 8, col. 2, ll. 47–49.  Therefore, it would have been obvious to modify the Fig. 1 embodiment so that the filter elements 1 are in series, because the filter device 20 can operate with the filters being in series.  
Regarding claim 25, the loose cover 21 (the “first end cap”) and the stationary cover 24 (the “second end cap”) have indented features, which are the angled sections in each cover 21, 24, that form part of the fluid passage fluid passage in each cover 21, 24, as seen in Fig. 1.  
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776